Name: COMMISSION REGULATION (EEC) No 2850/93 of 19 October 1993 laying down the prices and amounts fixed in ecus in the olive oil sector and reduced as a result of monetary realignments in the 1992/93 marketing year and the overrun of the maximum guaranteed quantity
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  economic policy
 Date Published: nan

 20. 10. 93 Official Journal of the European Communities No L 261 /21 COMMISSION REGULATION (EEC) No 2850/93 of 19 October 1993 laying down the prices and amounts fixed in ecus in the olive oil sector and reduced as a result of monetary realignments in the 1992/93 marketing year and the overrun of the maximum guaranteed quantity than 500 kg of olive oil per marketing year is fixed by Article 5a of Regulation No 136/66/EEC ; Whereas the intervention price and the consumption aid applicable in Spain and Portugal are the same as those applicable in the other Member States ; Whereas, under Article 4a of Regulation No 136/66/EEC, the maximum guaranteed quantity regime is extended to include the intervention price for olive oil ; whereas, for the 1991 /92 marketing year, the corrected maximum guaranteed quantity amounted to 1 703 523 tonnes ; whereas the estimated production and definitive produc ­ tion quantities of olive oil for the same marketing year were fixed at 1 664 300 tonnes and 1 728 539 tonnes respectively ; whereas, under the said Article 4a, the inter ­ vention price for the 1993/94 marketing year should be reduced proportionally to the amount by which the afore ­ mentioned maximum guaranteed quantity is exceeded by the definitive volume of production in the 1991 /92 marketing year ; Whereas it follows that the intervention price fixed for the 1993/94 marketing year by Regulation (EEC) No 1551 /93 should be reduced by 1,45 % ; whereas this reduction applies to the intervention price amended follo ­ wing the monetary realignments in question ; Whereas the measures provided for in this Regulation concerning adjustments consequent upon the monetary realignments are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetary realign ­ ments (2), as last amended by Regulation (EEC) No 1663/93 (3), and in particular Article 2 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (4), as last amended by Regulation (EEC) No 2046/92 (*), and in particular Article 4a thereof, Whereas Commission Regulation (EEC) No 3824/92, establishes a list of prices and amounts in the olive oil sector to be divided by the coefficient of 1,010495 fixed by Commission Regulation (EEC) No 537/93 (*), as amended by Regulation (EEC) No 1331 /93 f) from the beginning of the 1993/94 marketing year ; whereas Article 2 of Regulation (EEC) No 3824/92 lays down that the prices and amounts resulting from the adjustments are to be specified for each sector concerned ; Whereas, for the 1993/94 marketing year, the target price, the intervention price, production aid for olive oil and production aid for producers whose average production is less than 500 kg of olive oil per marketing year, the repre ­ sentative market price and the threshold price for olive oil are fixed by Council Regulation (EEC) No 1551 /93 (8) ; whereas the intervention price increases and reductions are fixed by Commission Regulation (EEC) No 1524/91 (9) ; whereas additional production aid granted to producers whose average production is less HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus for the 1993/94 marketing year in the olive oil sector shall be amended as indicated in the Annex hereto. (') OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 387, 31 . 12. 1992, p. 29 . O OJ No L 158, 30. 6. 1993, p. 18 . (4) OJ No 172. 30. 9. 1966, p. 3025/66. 0 OJ No L 215, 30. 7. 1992, p. 1 . 0 OJ No L 57, 10. 3. 1993, p. 18 . o OJ No L 132, 29. 5. 1993, p. 114. (") OJ No L 154, 25. 6. 1993, p. 17. O OJ No L 142, 6. 6. 1991 , p. 24. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1993 . No L 261 /22 Official Journal of the European Communities 20 . 10 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX Description of prices and amounts Ecu/ 100 kg 1 . Target price for olive oil 317,82 2. Intervention price 191,98 3.1 . Increases applicable to olive oil :  extra virgin 16,78  virgin 5,92 3.2. Reductions applicable to olive oil :  lampante virgin (1 ° acidity) 9,87 4. Representative market price for olive oil 190,06 5. Threshold price 186,64 6. Production aid for olive oil :  in Spain 66,34  in Portugal 66,34  in the Community of Ten 88,18 7. Production aid to producers whose average production is less than 500 kg of olive oil per marketing year :  in Spain 73,18  in Portugal 73,18  in the Community of Ten 95,87  additional aid 2,96